Citation Nr: 0637069	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral chondrosis, left knee, with post operative 
scars.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, patella, right knee, with midline post 
operative scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1982 to 
August 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

By rating action of August 2004, the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
convalescent ratings, from April 9, 2004 to June 30, 2004; 
reinstating the 10 percent schedular rating for the veteran's 
service-connected patellofemoral chondrosis, left knee with 
post operative scars, from July 1, 2004.  The Board's 
consideration of the claim for a higher rating for the 
service-connected left knee disability excludes the time 
period for which the temporary total rating was in effect.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
 

REMAND

The Veterans Claims Assistance Act (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.

Initially, the Board notes that in a December 2002 letter 
from the Office of Personnel Management, the veteran was 
informed that his disability retirement was approved.  The 
veteran contends that he lost employment, at least in part, 
to his bilateral knee disabilities.  The veteran has 
indicated that he worked for the United States Postal Service 
(USPS); however none of the records from the USPS have been 
obtained.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government.   See 38 C.F.R. § 3.159(c)(2) (2006).  As 
such, the RO must obtain all available decision and records 
relating to the appellant's disability retirement from the 
USPS.

The veteran asserts that his bilateral knee disabilities have 
increased in severity.
In this regard, the Board points out that in September 2006 
the veteran submitted to the Board additional medical 
evidence, along with a waiver of initial RO consideration, 
consisting of private medical reports reflecting that in June 
2006 the veteran had undergone surgery of the right knee.  

In addition, the veteran contends that his scars on each knee 
are of such severity that they should be separately rated.  
On remand, the RO should again consider whether a separate 
rating is warranted for scars.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. The Board is of 
the opinion that the veteran should be provided a VA 
orthopedic examination with adequate assessment of all 
symptoms associated with his service-connected bilateral knee 
disabilities, to include whether his scars warrant a separate 
rating.  The orthopedic examiner should provide adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups 
and associated with his knees.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  VA should consider all likely diagnostic 
codes for the veteran's knee disabilities, to include 
Diagnostic Codes 5010, 5257, 5260, and 5261.

The Board notes that the veteran's most recent VA treatment 
records from the Pittsburgh VA medical center are dated in 
November 2004.  Copies of any available VA records subsequent 
to that time need to be obtained and incorporated in the 
claims file.  It is important to note that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. The Board finds that these 
principles are applicable to the veteran's claims for 
increased initial disability ratings and the claim of service 
connection.  The evidence does not show that the veteran was 
provided notice of the type of evidence necessary as it 
pertains to the assignment of disability ratings or the 
assignment of an effective date.  Therefore, this case must 
also be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain copies of all VA 
treatment records related to the 
evaluation and treatment of the veteran's 
knees since November 2004 and associate 
them with the claims file.

3.  The RO should contact the appropriate 
agency to obtain official documentation 
relating to the appellant's disability 
retirement from the United States Postal 
Service in 2002, as well as copies of all 
of the medical records upon which any 
decision to such retirement was based.  
All of these records are to be associated 
with the claims file.

4.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his knees, by a physician. 
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should conduct range of 
motion studies of the both knees, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in either knee is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe. The examiner should also indicate 
whether the veteran experiences 
dislocation in the knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.

Any and all scars should be described in 
terms of whether they are unstable, 
painful on examination, or otherwise 
limit function of the left or right knee.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  The RO should consider the 
claim in light of all pertinent evidence 
(to include the additional evidence 
submitted in September 2006) and legal 
authority (to include consideration of 
functional loss due to pain and other 
factors, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, cited to above) as 
well as all likely diagnostic codes for 
the veteran's knee disabilities, to 
include Diagnostic Codes 5010, 5257, 
5260, and 5261and whether a separate 
rating is warranted for scars.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

